EXHIBIT 32.2 Certification Pursuant To 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of The Sarbanes-Oxley Act of 2002 In connection with the Annual Report of ARMOUR Residential REIT, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jeffrey J. Zimmer, Co-Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 22, 2013 ARMOUR RESIDENTIAL REIT, INC. By: /s/Jeffrey J. Zimmer Jeffrey J. Zimmer Co-Chief Executive Officer
